DETAILED ACTION
This Office Action is in response to a Non-Final filed on 06/15/2021. This application is in condition for allowance except for the following formal matters cited in the drawings.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Remarks and Amendments
Applicant's Claim Amendment and Remarks (filed on 12/02/2021) amending claims 4 and 17 are persuasive to resolve the indefiniteness for failing to particularly point out and distinctly claim the subject matter requirements in the claims by crossing-out the "preset threshold" indefinite relative term. Amended claims 4 and 17 are precise, clear, correct, and unambiguous to particularly point out and distinctly claim the subject matter requirements, as require by MPEP § 2171. The 112(b) rejection of claims 4 and 17 that were cited in the office action (mailed 09/02/2021) are withdrawn.

Applicant’s Amendments and Remarks (filed 12/02/2021) with respect to amended independent claim 1 has been fully considered and is persuasive due to further define the structural limitation of the “converter with a first controller of the first printed circuit and the second controller of the second printed circuit” with the following limitations:
“Where the second controller comprises a control circuit for controlling the first controller”.

The 103 objection and rejection of the claims that was cited in the last office action (mailed 09/02/2021) depended on claim 1 has been withdrawn. 

Applicant’s Amendments and Remarks (filed 12/02/2021) with respect to amended independent claim 5 has been fully considered and is persuasive due to further define the structural limitation of the “converter of a power conversion module with a first controller of the first printed circuit and the second controller of the second printed circuit” with the following limitations:
“Where the second controller comprises a control circuit for controlling the first controller”.

The 103 objection and rejection of the claims that was cited in the last office action (mailed 09/02/2021) depended on claim 5 has been withdrawn. 

Ex_Parte_Quayle_Action
This application is in condition for allowance except for the following formal matters: 

Drawings Objections
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of 

Allowable Subject Matter
Claims 1-18 would be allowable if rewritten or amended to overcome the drawing objections set forth in this Office Action.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO J EGOAVIL whose telephone number is (571)270-1325. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GUILLERMO J EGOAVIL/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847